

116 HR 1672 IH: Connect America Act of 2021
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1672IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Welch (for himself, Ms. Barragán, Mr. Tonko, Mr. McNerney, Ms. Leger Fernandez, Mr. Cárdenas, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for the establishment of a program to expand access to broadband service, and for other purposes.1.Short titleThis Act may be cited as the Connect America Act of 2021.2.Expansion of broadband access in unserved areas and areas with low-tier or mid-tier service(a)In generalTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following new section:723.Expansion of broadband access in unserved areas and areas with low-tier or mid-tier service(a)Program establishedNot later than 180 days after the date of the enactment of this section, the Commission, in consultation with the Assistant Secretary, shall establish a program to expand access to broadband service for unserved areas, areas with low-tier service, areas with mid-tier service, and unserved anchor institutions in accordance with the requirements of this section that—(1)is separate from any universal service program established pursuant to section 254; and(2)does not require funding recipients to be designated as eligible telecommunications carriers under section 214(e).(b)Use of program funds(1)Expanding access to broadband service through national system of competitive biddingNot later than 18 months after the date of the enactment of this section, the Commission shall award 75 percent of the amounts appropriated under subsection (g) through national systems of competitive bidding to funding recipients only to expand access to broadband service in unserved areas and areas with low-tier service.(2)Expanding access to broadband service through States(A)Distribution of funds to StatesNot later than 255 days after the date of the enactment of this section, the Commission shall distribute 25 percent of the amounts appropriated under subsection (g) among the States, as follows:(i)$100,000,000 shall be distributed to each of the 50 States, the District of Columbia, and Puerto Rico.(ii)$100,000,000 shall be allocated equally among and distributed to the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(iii)The remainder shall be allocated among and distributed to the entities described in clause (i), in proportion to the population of each such entity.(B)Public noticeNot later than 195 days after the date of the enactment of this section, the Commission shall issue a public notice informing each State and the public of the amounts to be distributed under this paragraph. The notice shall include—(i)the manner in which a State shall inform the Commission of that State’s acceptance or acceptance in part of the amounts to be distributed under this paragraph;(ii)the date (which is 30 days after the date on which the public notice is issued) by which such acceptance or acceptance in part is due; and(iii)the requirements as set forth under this section and as may be further prescribed by the Commission.(C)Acceptance by StatesNot later than 30 days after the date on which a public notice is issued under subparagraph (B), each State accepting amounts to be distributed under this paragraph shall inform the Commission of the acceptance or acceptance in part by the State of the amounts to be distributed under this paragraph in the manner described by the Commission in the public notice.(D)Requirements for State receipt of amounts distributedEach State accepting amounts distributed under this paragraph—(i)shall only award such amounts through statewide systems of competitive bidding, in the manner prescribed by the State but subject to the requirements as set forth under this section and as may be further prescribed by the Commission;(ii)shall make such awards only—(I)to funding recipients to expand access to broadband service in unserved areas and areas with low-tier service;(II)to funding recipients to expand access to broadband service to unserved anchor institutions; or(III)to funding recipients to expand access to broadband service in areas with mid-tier service, but only if a State does not have, or no longer has, any unserved areas or areas with low-tier service;(iii)shall conduct separate systems of competitive bidding for awards made to unserved anchor institutions under clause (ii)(II), if a State awards any amounts distributed under this paragraph to unserved anchor institutions;(iv)shall return any unused portion of amounts distributed under this paragraph to the Commission within 10 years after the date of the enactment of this section and shall submit a certification to the Commission before receiving such amounts that the State will return such amounts; and(v)may not use more than 5 percent of the amounts distributed under this paragraph to administer a system or systems of competitive bidding authorized by this paragraph.(3)Federal and State coordinationThe Commission, in consultation with the Office of Internet Connectivity and Growth, shall establish processes through the rulemaking under subsection (e) to—(A)permit a State to elect for the Commission to conduct statewide systems of competitive bidding on behalf of such State as part of, or in coordination with, national systems of competitive bidding;(B)assist States in conducting statewide systems of competitive bidding;(C)ensure that program funds awarded by the Commission and program funds awarded by the States are not used in the same areas; and(D)ensure that program funds and funds awarded through other Federal programs to expand broadband service with a download speed of at least 100 megabits per second, an upload speed of at least 100 megabits per second, and latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications, are not used in the same areas.(c)Program requirements(1)Technology neutrality requiredThe entity administering a system of competitive bidding (either a State or the Commission) in making awards may not favor a project using any particular technology.(2)Gigabit performance fundingThe Commission shall reserve 20 percent of the amounts to be awarded by the Commission under subsection (b)(1), and each State shall reserve 20 percent of the amounts distributed to such State under subsection (b)(2), for bidders committing (with respect to any particular project by such a bidder) to offer, not later than the date that is 4 years after the date on which funding is provided under this section for such project—(A)broadband service with a download speed of at least 1 gigabit per second, an upload speed of at least 1 gigabit per second, and latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications; or(B)in the case of a project to provide broadband service to an unserved anchor institution, broadband service with a download speed of at least 10 gigabits per second per 1,000 users, an upload speed of at least 10 gigabits per second per 1,000 users, and latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(3)System of competitive bidding processThe entity administering a system of competitive bidding (either a State or the Commission) shall structure the system of competitive bidding process to—(A)first hold a system of competitive bidding only for bidders committing (with respect to any particular project by such a bidder) to offer, not later than the date that is 4 years after the date on which funding is provided under this section for such project—(i)broadband service with a download speed of at least 1 gigabit per second, an upload speed of at least 1 gigabit per second, and latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications; or(ii)in the case of a project to provide broadband service to an unserved anchor institution, broadband service with a download speed of at least 10 gigabits per second per 1,000 users, an upload speed of at least 10 gigabits per second per 1,000 users, and latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications; and(B)after holding the system of competitive bidding required by subparagraph (A), hold one or more systems of competitive bidding, in areas not receiving awards under subparagraph (A), to award funds for projects in areas that are estimated to remain unserved areas, areas with low-tier service, or (to the extent permitted under this section) areas with mid-tier service, or (to the extent permitted under this section) for projects to offer broadband service to anchor institutions that are estimated to remain unserved anchor institutions, after the completion of the projects for which funding is awarded under the system of competitive bidding required by subparagraph (A) or any previous system of competitive bidding under this subparagraph.(4)Funds priority preferenceThere shall be a preference in a system of competitive bidding for projects that would expand access to broadband service in areas where at least 90 percent of the population has no access to broadband service or does not have access to broadband service offered with a download speed of at least 25 megabits per second, with an upload speed of at least 3 megabits per second, and with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications. Such projects shall be given priority in such system of competitive bidding over all other projects, regardless of how many preferences under paragraph (5) for which such other projects qualify.(5)Funds preferenceThere shall be a preference in a system of competitive bidding, as determined by the entity administering the system of competitive bidding (either a State or the Commission), for any of the following projects:(A)Projects with at least 20 percent matching funds from non-Federal sources.(B)Projects that would expand access to broadband service on Tribal lands, as defined by the Commission.(C)Projects that would provide broadband service with higher speeds than those specified in subsection (d)(2), except in the case of funds awarded under subparagraph (A) of paragraph (3).(D)Projects that would expand access to broadband service in advance of the time specified in subsection (e)(5), except in the case of funds awarded under subparagraph (A) of paragraph (3).(E)Projects that would expand access to broadband service to persistent poverty counties or high-poverty areas at subsidized rates.(F)Projects that, at least until the date that is 10 years after the date of the enactment of this section, would provide broadband service with comparable speeds to those provided in areas that, on the day before such date of enactment, were not unserved areas, areas with low-tier service, or areas with mid-tier service, with minimal future investment.(G)Projects with support from the local community, demonstrated by at least one letter of support from local elected officials in the community.(H)Projects that would provide for the deployment of open-access broadband service networks.(6)Unserved areas and areas with low-tier or mid-tier serviceIn determining whether an area is an unserved area, an area with low-tier service, or an area with mid-tier service or whether an anchor institution is an unserved anchor institution for any system of competitive bidding authorized under this section, the Commission shall implement the following requirements through the rulemaking described in subsection (e):(A)Data for initial determinationTo make an initial determination as to whether an area is an unserved area, an area with low-tier service, or an area with mid-tier service or whether an anchor institution is an unserved anchor institution, the Commission shall—(i)use the most accurate and granular data on the map created by the Commission under section 802(c)(1)(B);(ii)refine the data described in clause (i) by using—(I)other data on access to broadband service obtained or purchased by the Commission;(II)other publicly available data or information on access to broadband service; and(III)other publicly available data or information on State broadband service deployment programs; and(iii)not determine an area is not an unserved area, an area with low-tier service, or an area with mid-tier service, on the basis that one location within such area does not meet the definition of an unserved area, an area with low-tier service, or an area with mid-tier service.(B)Initial determinationThe Commission shall make an initial determination of the areas that are unserved areas, areas with low-tier service, and areas with mid-tier service and which anchor institutions are unserved anchor institutions not later than 270 days after the date of the enactment of this section.(C)Challenge of determination(i)In generalThe Commission shall provide for a process for challenging any initial determination regarding whether an area is an unserved area, an area with low-tier service, or an area with mid-tier service or whether an anchor institution is an unserved anchor institution that, at a minimum, provides not less than 45 days for a person to voluntarily submit information concerning—(I)the broadband service offered in the area, or a commitment to offer broadband service in the area that is subject to legal sanction if not performed; or(II)the broadband service offered to the anchor institution.(ii)Streamlined processThe Commission shall ensure that such process is sufficiently streamlined such that a reasonably prudent person may easily participate to challenge such initial determination with little burden on such person.(D)Final determinationThe Commission shall make a final determination of the areas that are unserved areas, areas with low-tier service, or areas with mid-tier service and which anchor institutions are unserved anchor institutions within 1 year after the date of the enactment of this section.(7)Notice, transparency, accountability, and oversight requiredThe program shall contain sufficient notice, transparency, accountability, and oversight measures to provide the public with notice of the assistance provided under this section, and to deter waste, fraud, and abuse of program funds.(8)Competence(A)StandardsThe Commission shall establish, through the rulemaking described in subsection (e), objective standards to determine that each provider of broadband service seeking to participate in a system of competitive bidding—(i)is capable of carrying out the project in a competent manner in compliance with all applicable Federal, State, and local laws;(ii)has the financial capacity to meet the buildout obligations of the project and requirements as set forth under this section and as may be further prescribed by the Commission; and(iii)has the technical and operational capability to provide broadband services in the manner contemplated by the provider’s bid in the system of competitive bidding, including a detailed consideration of the provider’s prior performance in delivering services as contemplated in the bid and the capabilities of the provider’s proposed network to deliver the contemplated services in the area in question.(B)Determinations regarding providersAn entity administering a system of competitive bidding (either a State or the Commission) may not permit a provider of broadband service to participate in the system of competitive bidding unless the entity first determines, after notice and an opportunity for public comment, that the provider meets the standards established under subparagraph (A).(9)Contracting requirementsAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work carried out, in whole or in part, with assistance made available under this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this paragraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(10)Rule of construction regarding environmental lawsNothing in this section shall be construed to affect—(A)the Clean Air Act (42 U.S.C. 7401 et seq.);(B)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.; commonly referred to as the Clean Water Act);(C)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(D)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(E)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.; commonly referred to as the Resource Conservation and Recovery Act); or(F)any State or local law that is similar to a law listed in subparagraphs (A) through (E).(11)Referral of alleged violations of applicable federal labor and employment lawsThe Commission shall refer any alleged violation of an applicable labor and employment law to the appropriate Federal agency for investigation and enforcement, and any alleged violation of paragraph (9) or (12) to the National Labor Relations Board for investigation and enforcement, utilizing all appropriate remedies up to and including debarment from the program.(12)Labor organization(A)In generalNotwithstanding the National Labor Relations Act (29 U.S.C. 151 et seq.), subparagraphs (B) through (F) shall apply with respect to any funding recipient who is an employer and any labor organization who represents employees of a funding recipient.(B)Neutrality requirementAn employer shall remain neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.).(C)Commencement of collective bargainingNot later than 10 days after receiving a written request for collective bargaining from a labor organization that has been newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)), or within such further period as the parties agree upon, the parties shall meet and commence to bargain collectively and shall make every reasonable effort to conclude and sign a collective bargaining agreement.(D)Mediation and conciliation for failure to reach a collective bargaining agreement(i)In generalIf the parties have failed to reach an agreement before the date that is 90 days after the date on which bargaining is commenced under subparagraph (C), or any later date agreed upon by both parties, either party may notify the Federal Mediation and Conciliation Service of the existence of a dispute and request mediation.(ii)Federal mediation and conciliation serviceWhenever a request is received under clause (i), the Director of the Federal Mediation and Conciliation Service shall promptly communicate with the parties and use best efforts, by mediation and conciliation, to bring them to agreement.(E)Tripartite arbitration panel(i)In generalIf the Federal Mediation and Conciliation Service is not able to bring the parties to agreement by mediation or conciliation before the date that is 30 days after the date on which such mediation or conciliation is commenced, or any later date agreed upon by both parties, the Service shall refer the dispute to a tripartite arbitration panel established in accordance with such regulations as may be prescribed by the Service, with one member selected by the labor organization, one member selected by the employer, and one neutral member mutually agreed to by the parties.(ii)Dispute settlementA majority of the tripartite arbitration panel shall render a decision settling the dispute and such decision shall be binding upon the parties for a period of two years, unless amended during such period by written consent of the parties. Such decision shall be based on—(I)the employer’s financial status and prospects;(II)the size and type of the employer’s operations and business;(III)the employees’ cost of living;(IV)the employees’ ability to sustain themselves, their families, and their dependents on the wages and benefits they earn from the employer; and(V)the wages and benefits that other employers in the same business provide their employees.(F)Prohibition on subcontracting for certain purposesA funding recipient may not engage in subcontracting for the purpose of circumventing the terms of a collective bargaining agreement with respect to wages, benefits, or working conditions.(G)Parties definedIn this paragraph, the term parties means a labor organization that is newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) and the employer of the employees represented by such organization.(d)Project requirementsAny project funded through the program shall meet the following requirements:(1)The project shall adhere to quality-of-service standards as established by the Commission.(2)Except as provided in paragraphs (2) and (3) of subsection (c), the project shall offer broadband service with a download speed of at least 100 megabits per second, an upload speed of at least 100 megabits per second, and latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(3)The project shall offer broadband service at prices that are comparable to, or lower than, the prices charged for comparable levels of service in areas that were not unserved areas, areas with low-tier service, or areas with mid-tier service on the day before the date of the enactment of this section.(4)For any project that involves laying fiber-optic cables along a roadway, the project shall include interspersed conduit access points at regular and short intervals.(5)The project shall incorporate prudent cybersecurity and supply chain risk management practices, as specified by the Commission through the rulemaking described in subsection (e), in consultation with the Director of the National Institute of Standards and Technology and the Assistant Secretary.(6)The project shall incorporate best practices, as defined by the Commission, for ensuring reliability and resiliency of the network during disasters.(7)Any funding recipient must agree to have the project meet the requirements established under section 224, as if the project were classified as a utility under such section. The preceding sentence shall not apply to those entities or persons excluded from the definition of the term utility by the second sentence of subsection (a)(1) of such section.(8)The project shall offer an affordable option for a broadband service plan under which broadband service is provided—(A)with a download speed of at least 50 megabits per second;(B)with an upload speed of at least 50 megabits per second; and(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(e)Rulemaking and distribution and award of fundsNot later than 180 days after the date of the enactment of this section, the Commission, in consultation with the Assistant Secretary, shall promulgate rules—(1)that implement the requirements of this section, as appropriate;(2)that establish the design of and rules for the national systems of competitive bidding;(3)that establish notice requirements for all systems of competitive bidding authorized under this section that, at a minimum, provide the public with notice of—(A)the initial determination of which areas are unserved areas, areas with low-tier service, or areas with mid-tier service;(B)the final determination of which areas are unserved areas, areas with low-tier service, or areas with mid-tier service after the process for challenging the initial determination has concluded;(C)which entities have applied to bid for funding; and(D)the results of any system of competitive bidding, including identifying the funding recipients, which areas each project will serve, the nature of the service that will be provided by the project in each of those areas, and how much funding the funding recipients will receive in each of those areas;(4)that establish broadband service buildout milestones and periodic certification by funding recipients to ensure that the broadband service buildout milestones for all systems of competitive bidding authorized under this section will be met;(5)that, except as provided in paragraphs (2) and (3) of subsection (c), establish a maximum buildout timeframe of three years beginning on the date on which funding is provided under this section for a project;(6)that establish periodic reporting requirements for funding recipients and that identify, at a minimum, the nature of the service provided in each area for any system of competitive bidding authorized under this section;(7)that establish standard penalties for the noncompliance of funding recipients or projects with the requirements as set forth under this section and as may be further prescribed by the Commission for any system of competitive bidding authorized under this section;(8)that establish procedures for recovery of funds, in whole or in part, from funding recipients in the event of the default or noncompliance of the funding recipient or project with the requirements established under this section for any system of competitive bidding authorized under this section; and(9)that establish mechanisms to reduce waste, fraud, and abuse within the program for any system of competitive bidding authorized under this section.(f)Reports required(1)Inspector general and comptroller general reportNot later than June 30 and December 31 of each year following the awarding of the first funds under the program, the Inspector General of the Commission and the Comptroller General of the United States shall submit to the Committees on Energy and Commerce of the House of Representatives and Commerce, Science, and Transportation of the Senate a report for the previous 6 months that reviews the program. Such report shall include any recommendations to address waste, fraud, and abuse.(2)State reportsAny State that receives funds under the program shall submit an annual report to the Commission on how such funds were spent, along with a certification of compliance with the requirements as set forth under this section and as may be further prescribed by the Commission, including a description of each service provided and the number of individuals to whom the service was provided.(g)Authorization of appropriationsThere is authorized to be appropriated to the Commission $79,500,000,000 for fiscal year 2022 to carry out the program, and such amount is authorized to remain available through fiscal year 2026.(h)DefinitionsIn this section:(1)Affordable optionThe term affordable option means, with respect to a broadband service plan, that broadband service is provided under such plan at a rate that is determined by the Commission, in coordination with the Office of Internet Connectivity and Growth, to be affordable for a household with an income of 136 percent of the poverty threshold, as determined by using criteria of poverty established by the Bureau of the Census, for a four-person household that includes two dependents under the age of 18.(2)Anchor institutionThe term anchor institution—(A)means a public or private school, a library, a medical or healthcare provider, a museum, a public safety entity, a public housing agency (as defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))), a community college, an institution of higher education, a religious organization, or any other community support organization or agency; and(B)includes any entity described in subparagraph (A) that serves an Indian Tribe, tribally designated entity, or Native Hawaiian organization.(3)AreaThe term area means the geographic unit of measurement with the greatest level of granularity reasonably feasible for the Commission to use in making eligibility determinations under this section and in meeting the requirements and deadlines of this section.(4)Area with low-tier serviceThe term area with low-tier service means an area where at least 90 percent of the population has access to broadband service offered—(A)with a download speed of at least 25 megabits per second but less than 100 megabits per second;(B)with an upload speed of at least 25 megabits per second but less than 100 megabits per second; and(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(5)Area with mid-tier serviceThe term area with mid-tier service means an area where at least 90 percent of the population has access to broadband service offered—(A)with a download speed of at least 100 megabits per second but less than 1 gigabit per second;(B)with an upload speed of at least 100 megabits per second but less than 1 gigabit per second; and(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(6)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(7)Broadband serviceThe term broadband service—(A)means broadband internet access service that is a mass-market retail service, or a service provided to an anchor institution, by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;(B)includes any service that is a functional equivalent of the service described in subparagraph (A); and(C)does not include dial-up internet access service.(8)Collective bargainingThe term collective bargaining means performance of the mutual obligation described in section 8(d) of the National Labor Relations Act (29 U.S.C. 158(d)).(9)Collective bargaining agreementThe term collective bargaining agreement means an agreement reached through collective bargaining.(10)Funding recipientThe term funding recipient means an entity that receives funding for a project under this section, which may include—(A)a private entity, a public-private partnership, a cooperative, and a Tribal or municipal broadband service provider; and(B)a consortium between any of the entities described in subparagraph (A), including a consortium that includes an investor-owned utility.(11)High-poverty areaThe term high-poverty area means a census tract with a poverty rate of at least 20 percent, as measured by the most recent 5-year data series available from the American Community Survey of the Bureau of the Census as of the year before the date of the enactment of this section. In the case of a territory or possession of the United States in which no such data is collected from the American Community Survey of the Bureau of the Census as of the year before the date of the enactment of this section, such term includes a census tract with a poverty rate of at least 20 percent, as measured by the most recent Island Areas decennial census of the Bureau of the Census for which data is available as of the year before the date of the enactment of this section.(12)Indian TribeThe term Indian Tribe has the meaning given such term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(13)Institution of higher educationThe term institution of higher education—(A)has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and(B)includes a postsecondary vocational institution.(14)Labor organizationThe term labor organization has the meaning given the term in section 2 of the National Labor Relations Act (29 U.S.C. 152).(15)Native Hawaiian organizationThe term Native Hawaiian organization means any organization—(A)that serves the interests of Native Hawaiians;(B)in which Native Hawaiians serve in substantive and policymaking positions;(C)that has as a primary and stated purpose the provision of services to Native Hawaiians; and(D)that is recognized for having expertise in Native Hawaiian affairs, digital connectivity, or access to broadband service.(16)Persistent poverty countyThe term persistent poverty county means any county with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 decennial censuses and in the Small Area Income and Poverty Estimates of the Bureau of the Census for the most recent year for which the Estimates are available. In the case of a territory or possession of the United States, such term includes any county equivalent area in Puerto Rico with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 decennial censuses and in the most recent 5-year data series available from the American Community Survey of the Bureau of the Census as of the year before the date of the enactment of this section, or any other territory or possession of the United States with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 Island Areas decennial censuses of the Bureau of the Census and in the most recent Island Areas decennial census of the Bureau of the Census for which data is available as of the year before the date of the enactment of this section.(17)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given the term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)).(18)ProgramUnless otherwise indicated, the term program means the program established under subsection (a).(19)ProjectThe term project means an undertaking by a funding recipient under this section to construct and deploy infrastructure for the provision of broadband service.(20)StateThe term State has the meaning given such term in section 3, except that such term also includes the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(21)Tribally designated entityThe term tribally designated entity means an entity designated by an Indian Tribe for purposes of paragraph (2)(B).(22)Unserved anchor institutionThe term unserved anchor institution means an anchor institution that has no access to broadband service or does not have access to broadband service offered—(A)with a download speed of at least 1 gigabit per second per 1,000 users;(B)with an upload speed of at least 1 gigabit per second per 1,000 users; and(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(23)Unserved areaThe term unserved area means an area where—(A)the Commission reasonably believes there are potential subscribers of broadband service; and(B)at least 90 percent of the population has no access to broadband service or does not have access to broadband service offered—(i)with a download speed of at least 25 megabits per second;(ii)with an upload speed of at least 25 megabits per second; and(iii)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications..(b)Authorization of appropriations for Tribal broadband connectivity program(1)In generalSection 905(c) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended by adding at the end the following:(9)Authorization of appropriationsThere is authorized to be appropriated to the Assistant Secretary $500,000,000 for fiscal year 2022 to carry out the grant program under this subsection, and such amount is authorized to remain available through fiscal year 2026..(2)Conforming amendmentsSection 905 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended—(A)in subsection (c), by inserting or paragraph (9) of this subsection after subsection (b)(1) each place it appears; and(B)in subsection (e)—(i)in paragraph (1)—(I)in the matter preceding subparagraph (A), by inserting after this Act the following: (and, in the case of the grant program under subsection (c), not earlier than 30 days, and not later than 60 days, after the date of enactment of any other law making available amounts to carry out such program); and(II)in subparagraph (A), by inserting after eligible entities and covered partnerships the following: (or, in the case of a notice issued by reason of the enactment of a law, other than this Act, making available amounts to carry out the grant program under subsection (c), eligible entities); and(ii)in paragraph (2)(A), by inserting after an eligible entity or covered partnership the following: (or, in the case of a notice issued by reason of the enactment of a law, other than this Act, making available amounts to carry out the grant program under subsection (c), an eligible entity). 